 MARTIN MARIETTA ENERGYMartin Marietta Energy SystemsandOil,Chemicaland Atomic Workers International Union, Local3-288. Case 10-CA-215034 March 1987DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 29 September 1986 Administrative LawJudge Howard I. Grossman issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the -Respondent, MartinMarietta Energy Systems, Oak Ridge, Tennessee,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Order.Howard Trimble, Esq.,for the General Counsel.W Bruce Swain, Esq.,of Bethesda, Maryland, for the Re-spondent.John Williams,DistrictDirector, of Knoxville, Tennes-see, for the Charging Party.DECISIONSTATEMENT OF THE CASEHoward L Grossman,Administrative Law Judge. Thecharge was filed on 21 January 19861 by Oil, Chemicaland Atomic Workers International Union, Local 3-288(Local 3-288), and complaint issued on 13 May. It al-leges in essence that, Martin Marietta Energy Systems(the Company, or the Respondent) unilaterally and with-out bargaining with Local 3-288 implemented a healthbenefit plan for its employees in violation of Section8(a)(5) and (1) of the National Labor Relations Act (theAct).A hearing was held before me on this matter on 24June 1986 in Oak Ridge, Tennessee. Thereafter, the Gen-eralCounsel and the Respondent filed briefs. On theentire record, and on my observation of the demeanor ofthe witnesses, I make the followingIAll dates are in 1986 unless otherwise indicated.FINDINGS OF FACT1. JURISDICTION173The CompanyisaMaryland corporation with anoffice and place of business in Oak Ridge,Tennessee,where it is engaged in the operation of laboratories andnuclear facilitiesfor theDepartment of Energy. Duringthe past calender year,a representative period, the Com-pany sold and shipped from its Oak Ridge,Tennessee, fa-cility finished products valued in excessof $50,000 di-rectly tocustomers located outside the State of Tennes-see.The Company is an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesLocal 3-288 has been certifiedsince1946 as the repre-sentative of hourly employees in the Department of En-ergy's gaseousdiffusion plant at Oak Ridge, Tennessee.The contractoroperatingthose facilities at thattime wasUnion Carbide Corporation, and Local 3-288 enteredinto aseriesof collective-bargainingagreements withthat contractor, the lastone terminatingin October 1984.In that year, the Respondent was awarded a contract toperform these functions, and, in October 1984, enteredinto a current collective-bargaining agreement with the"International Union . . . and its Local 3-288."2Two memoranda of agreementmadea part of the con-tract specify that the Companyagreesto provide for itsemployees as Special Medical Expense Plan and a Hospi-talization and Surgical' Plan, both administered by Con-necticutGeneral LifeInsuranceCompany. The cost ofthe first plan is divided equally between the Companyand participating employees, and the cost of the secondplan is borne wholly by the Company. Employeepartici-pation in both plans is voluntary.3ArticleXV Section 1 of the collective-bargainingagreement reads as follows:Sectionl.It is hereby agreed that this contract con-tains the complete agreement between the parties ortheir successors, and no additions, waivers, dele-tions, changes or amendments shall bemade duringthe life of this contract except by mutual consent, inwriting, of the parties.4Although the complaint, as noted,alleges the unfairlabor practices to be the Company's unilateral implemen-tation of a health benefit plan, at the hearing the GeneralCounsel asserted that a "broaderissue" was involved, towit, a midterm change in the collective-bargaining agree-mentin violation of the proviso toSection 8(d) of the'20 C. Exh. 33G.C. Exhs 2 and 3 (pp 87-88)4 G.C. Exh 3, p 63.283 NLRB No. 31 174DECISIONS OF THE NATIONAL LABOR- RELATIONS BOARDAct. Company counsel agreed that this was an issue, thatithad been advanced in the past by the General Counsel,and the Company's position was that no "midtermchange, (was) involved."B. December 1985 Meeting of the Parties Concerninga New Health Benefit Plan1.Company notice of the meetingLocal 3-288 protests lack of notice to its Internationalof meeting held on 19 December 1985 concerning a newhealth' benefit plan offered by the Company. CompanySuperintendent of Personnel Relations Donald H. Blan-ton testified without contradiction that he called Local3-288 President John Herron on 18 December 1985, andtold him that the Company and the Local needed to gettogether so that ,the Company could communicate infor-mation on health care. Herron made no response.Company Personnel Director Harry G. Conner af-firmed that company practice in the past had been toinform the local president of such meetings. Internationalrepresentatives appeared in such meetings from time totime; however, the Company did not notify them sepa-rately.Although International Representative John Wil-liams stated that International representativeswerepresent at meetings, he agreed that the procedure on oc-casion had been for the Company to notify the localpresident, who then informed the International. Williamsasserted that he first learned of the health benefit meet-ing on the day after it was held, i.e., 20 December 1985.2.The December meetingRepresentative of the Company, Local 3-288, and an-other labor organization were present during the meetingon company premises.. Company Director of PersonnelAdministration Robert E. Burnett told the union repre-sentatives that the Company intended to make a healthmaintenanceorganization plan (HMO) available to em-ployees beginning in January 1986. Although Burnett didnot discuss any specific HMO plan, he compared HMO'sgenerally with the existing indemnity health benefit planbeing administered by Connecticut General, and utilizedslides -in his presentation. Only those employees living incounties serviced by the HMO would be eligible. How-ever, there would be no change in the existing indemnitybenefit plan, and an employee could elect to continuewith that plan. Like the old -plan, the HMO program wasoptional.However, an employee could not elect to becovered by' both plans-if the employee opted to remainunder the indemnity benefit plan, he could not enroll inan HMO program even if he paid for it himself.Various union representatives asked questions of Bur-nett and received answers. The principal factual issue iswhether the Company stated that its intention to intro-duce HMO's was not negotiable, or whether it told theunions that the provisions of, an HMO plan were not ne-gotiable.Minutes of the meeting ! kept by CompanyLabor Relations Specialist D. E. Anderton, affirmed byhim to be accurate, show that Burnett was asked wheth-erHMO plans were negotiable. Burnett's reply: "Theyare not negotiable. HMO's themselves decide what theyoffer."5Anderton's testimony elaborated on Burnett'sreply-"[t]he HMO's themselves decide what they putinto the package that they offered employees. We werenot a part of that. We were not in the decision making inthat aspect of the benefit plans package itself." An offi-cer of Local 3-288, Mike Church, testified that he alsokept minutes of the meeting, and that Burnett's reply tothe question was that "benefits are strictly determined bythe HMO and are not negotiable."On the basis of this consistent evidence, I find that theCompany did not tell the union representatives that itsdecision to offer HMO's was not negotiable. Rather, itinformed them that details of an HMO plan were formu-lated by the HMO's, and were not negotiable.The evidence also shows that Local 3-288 did notagree or disagree with Burnett's statements, and thatBurnett did not ask whether Local 3-288 had any objec-tions. In response to a question on whether there wouldbe further meetings on this issue, Burnett replied thatthere would be further information in the mail, and thatthe HMO's themselves would schedule meetings to ex-plain the HMO programs.6C. Dissemination of Further HMO InformationA company newspaper dated 26 December 1985 statedthat the Company had been evaluating HMO's andplanned to offer one to "employees in the near future asan alternative to the present group medical plan."7 On 6January 1986, the Company sent letters to employees ad-vising them that two HMO plans (Blue Cross and Whit-taker Health Services) would be made available with theenrollment period from 15 January to 15 February 1986,and that coverage would be effective 1 March 1986. Theletter stated that employees could remain with the cur-rent plan if they chose to do so.8 A notice further ex-plaining the plans was placed on company bulletinboards on 15 January 1986,9 and a local newspaper car-ried a story giving similar information. t 0D. Other Company ProgramsCompany counsel stated at the hearing that the HMOplan was a"classic case of a new program offered to thecollective-bargaining agent for his acceptence or com-ment." The Company elicited evidence of other suchprograms.Thus,PersonnelRelationsSuperintendentBlanton testified to the implementation of a special acci-dent insuranceplan, aservice award program, and -ascholarship program.1 I Blanton averred that - Local , 3-288 was made aware of these programs about the time oftheir implementation, but never requested bargainingabout them.5 it Exh. 1.6On the question of whether Burnett was asked about further meet-ings,IcreditAnderton'sminutes-which state that Mike Walls, amember of the other labor organization, asked this question-rather thanAnderton's dental during his testimony R. Exh. 1, p. 3.7R Exh. 1, p. 2.R Exh. 2R. Exh. 3.10 R Exh. 4.11R. Exhs. 5, 6, 7, and 8 MARTIN MARIETTA ENERGYThe Company document describing the special acci-dent insurance plan states that it constitutes "supplemen-tal coverage"in casesof death, dismemberment, or totaldisability.The eligibility requirements do not excludeemployees who are already covered by the existing hos-pital and surgical plan.12 Although the collective-bar-gaining agreement also provides for dental, group insur-ance, and pension plans, thereisnospecial accident in-surance plan other than treatment for injury caused byaccidents in the basic hospital and surgicalplan.13 Blan-ton testified that the service award program did not re-place any benefit in the existing contract, and examina-tion of that document shows that it does not contain aservice award program or a scholarship plan.'4E. Legal Analysis and ConclusionsAs set forth above, although the complaint allegesonly the Company's unilateral implementation of a newhealth benefit 'program, counsel for the General Counselstated at the hearing and the Respondent's counselagreed that the issue is whether the Respondent engagedin a midterm modification of the collective-bargainingagreement violative of the proviso to Sec. 8(d).1 sThe Board has recently explained the different princi-ples involved in allegations of this nature:Sections 8(a)(5) and 8(d) establish an employer'sobligation to bargain in good faith with respect to"wages, hours, and other terms and conditions ofemployment." Generally, an employer may not uni-laterally institute changes regarding these mandato-ry subjects before reaching a good-faith impasse inbargaining. Section 8(d) imposes an additional re-quirement when a collective-bargaining agreementis in effect and an employer seeks to "modif[y] . . .the terms and conditions contained in" the contract:the employer must obtain the union's consent beforeimplementing the change. If the employment condi-tions the employer seeks to change are not "con-12 R. Exhs. 5 and 7.18G.C Exh. 3.14 Ibidis The proviso to the first paragraph of Sec. 8(d) reads as followsProvided,That where there is in effect a collective-bargaining con-tract covering employees in any industry affecting commerce, theduty to bargain collectively shall also mean that no party to suchcontract shall terminate or modify such contract, unless the party de-siring such termination or modification-(1) serves a written notice on the other party to the contract ofthe proposed termination or, modification sixty days prior to the ex-piration date thereof, or in the event such contract contains no expi-ration date, sixty days prior to thetime it isproposed to make suchtermination or modification,(2) offers to meet and confer with the other party for the purposeof negotiating, a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such noticeofthe existence of a dispute, and simul-taneously therewith notifies any State or Territorial agency estab-lished to mediate and conciliate disputes within the State or Terri-tory where the dispute occurred, provided no agreement has beenreached by that time; and(4) continues in full force and effect, without resorting to strike orlockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs later.175tained in" the contract, however, the employer'sobligation remains the general one of bargaining ingood faith to impasse over the subject before insti-tuting the proposed change.[IllinoisCoil Spring Co.,268 NLRB 601, 602 (1984), enfd. sub noun.AutoWorkers Local 547 v. NLRB,765 F.2d 175 (D.C.Cir. 1985).]The Respondent-argues there was no midterm modifi-cation of the contract. "No change, occurred in the nego-tiated medical insurance plan contained in the collective-bargaining agreement." Accordingly, no provision "con-tained in" the contract was modified.16 After receivingnotice of the Company's intention to offer a new healthbenefit plan, "[t]he Union consciously chose to sit backnot protest and file charges with the NLRB after enroll-ment in the HMO's had commenced."" -Local 3-288thuswaived its rights to bargain on the issue of theHMO's. The Company cites authorities in support of itsposition, and the General Counsel cites similar authori-ties,but seeks to distinguish them on the ground thatLocal 3-288 was given inadequate notice of the time andsubject matter of the December meeting. 16The basic premises on which the Company's waiverargument depends is its position that there was no mid-term change in the contract. The record shows thatthere was no change in "the negotiated medical insur-ance plan"-the employees were free to continue withthe plan if they chose to do so. However, it does notfollow from this fact that there was no change in the col-lective-bargaining agreement. The Respondent's substitu-tion of an HMO plan for the existing indemnity benefitplan constituted a unilateral change in the contract.Further, as set forth above, the contract provides thatthere shall be no "additions, waivers, deletions, changesor amendments' (to the contract) . . . except by mutualconsent in writing." The Company's unilateral implemen-tation of the HMO program, without Local 3-288's writ-ten'or other consent, modified this provision of the con-tract.The other programs made available to employeeswithout Local 3-288's consent did not necessarily consti-tute midterm modifications, because their subject matterswere not covered by the contract, and the employeescould receive the new benefits without sacrificing anycontractual right.Nor did Local 3-288's silence whenthey were implemented constitute acquiescence in anyfuture modifications of the contract. In this case, an em-ployee could sign up for an HMO plan only as an alter-native to the contractual indemnity benefit program,which would then be denied to him. It is clear that theHMO plan was, thus an "addition" to, a "change" in, oran "amendment" to the existing contract.19 Its imple-18 R. beef, p 9.17 Id. at 12.18G.C. brief, p 1119,The Respondent's action would have been unlawful even if the em-ployees had not been compelled to sacrifice the existing benefit plan. Bymaking a new plan available, the Respondent was adding an additionaland possibly advantageous feature to a benefit already covered by thecontract. It, is unlawful for an employer unilaterally to pay employeesContinued 176DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmentation without Local 3-288'swritten consent consti-tuted an abrogation of the contractual provision requir-ing such consent,and thus furthermodifiedthe collec-tive-bargaining agreement.None of the many waiver cases citedby theRespond-ent20 or distinguished by the General Counsel21 in-volved themidterm modification of a collective-bargain-ing agreement.The issue is not whether Local 3-288waived a bargaining right, but, rather,whether it aban-doned a contractual rightfor whichithad already bar-gained and had obtained in a written agreement.In suchcases,the requirements of the proviso to Section 8(d) areexplicit,as set forth above.The Respondent did notserve the required written notices,offer to,meet with theother party,notify the Federal Mediation and Concilia-tion Service,or continue in full force the existing agree-ment.22 The following language of an administrative lawjudge has been acceptedby theBoard with judicial ap-proval:Itisundisputed thatRespondent implementedchanges in an existing collective-bargaining agree-ment without the Union's consent.Such conduct isviolative of Section 8(a)(5) and(1) of the Act be-cause Section 8(d),which defines the duty to bar-gain,prohibits such changes...In this case, theUnion did not agree to Respondent'sproposedmodifications.In these circumstances,theBoardand the Courts have clearly and consistently foundan employer's mid-term modification of a fixed termcontract to be unlawful.SeeOak Cliff-GolmanBaking Co.,207 NLRB1063,1064(1973), enfd. 505F.2d 1302 (5th Cir. 1974), cert.denied 423 U.S. 826(1975);C & S Industries,Inc.,158 NLRB454, 457-458 (1966);We-CareTrading Co.,Ltd.,265 NLRBNo. 56,slip op.at 7 (1982).La Porte Transport Co.,JD-152-84,quoted inHerman Brothers,Inc.,273NLRB124, 125 (1984),enfd.mem. 780 F.2d 1015(3d Cir.1985).23more wages than the amount specified in the collective-bargammg agree-ment.European Parts Exchange,270 NLRB 1244 (1984). Making addition-al benefits of the same nature available to employees without the Union'sconsent stands on the same footing20NLRB v. Columbian Enameling & Stamping Co.,306 U.S. 292(1939);NLRB v. Island Typographers,705 F.2d 44 (2d Cir. 1983);NLRBv.Spun-Jee Corp,385 F.2d 379 (2d Cir. 1967);NLRB v. Alva Allen Indus-tries,369 F.2d 310 (2d Cir. 1967)Charlie's Oil Co,267 NLRB 764 (1963);TalbertMfg.,264 NLRB 1051 (1982),Towne' Plaza Hotel,258 NLRB 69(1981);K & S Circuits,255 NLRB 1270 (1981);W G. Best Homes Corp.,253 NLRB 912 (1980),CitizensNatl Bank of Willmar,245 NLRB 389(1979)Citizens Hospital of East Liverpool,234 NLRB 58 (1978);ClarkwoodCorp,233 NLRB 1172 (1977);Globe-Union,Inc., 222 NLRB 1081 (1976);Medicenter,Mid-SouthHospital,221NLRB 670 (1975);U.S LingerieCorp.,170 NLRB 750 (1968);American Bushnes,164 NLRB 1055 (1967)21Cherokee Culvert Co.,266 NLRB 290 (1983),Hartmann LuggageCo., 173 NLRB 1254 (1968)22Although this inaction was not specifically alleged in the complaint,the latter "clearly encompassed Respondent's failure to comply with Sec-tion 8(d) by its unilateral change and Respondent was not misled into fail-mg to litigate this issue "Herman Brothers,273 NLRB 124, 126 (1984),enfdmem. 780 F.2d 1015 (3d Cir 1985)23 See alsoBurger Pits,273 NLRB 1001 (1984), enfd 121 LRRM 3305(9th Cir 1986),CroftMetals,272 NLRB 208 (1985) (note reference tochange in a health insurance plan at 213), enfd. 771 F 2d 849 (5th Cir1985),Campo Slacks,266 NLRB 492 (1983).In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.Martin Marietta Energy System is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion, Local 3-288 is a labor organization within themeaning of Section 2(5) of the Act.3.At all relevant times the foregoing labor organiza-tion has been and continues to be the exclusive represent-ative of Respondent's employees in the following unitfound appropriate for the purposes of collective-bargain-ing within the meaning of Section 9(b) of the Act:All hourly employees, excluding guards and salariedemployees (monthly or weekly) employed by theRespondent at its Oak Ridge Gaseous DiffusionPlant, Oak Ridge, Tennessee.4.At all relevant times the Respondent and the fore-going labor organization have been parties to a collec-tive-bargaining agreement concerning employees in theunit described above which, inter alia, provides for aSpecialMedical Expense Plan and a Hospitalization andSurgical Plan, and, further, provides that no additions,waivers, deletions, changes or amendments in said agree-ment will be made except by mutual consent, in writing,of the parties to the contract.5.By offering to the employees in the unit describedabove and by implementing without the written consentof said labor organization, a new Health MaintenanceOrganization plan as an alternative to the foregoing con-tractual rights, which would be sacrificed upon employ-ees acceptance of the new plan, the Respondent therebyunilaterally added to, deleted from, changed, or amendedsaid collective-bargaining agreement, and modified byabrogation that section of the contract requiring that anysuch modification be by mutual consent and_in writing.6.The Respondent's action described above constitutesa refusal to bargain within the meaning of Section 8(d) oftheAct, and thus constitutes, a violation of Section8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act, in-cluding the posting of the attached notice. I shall recom-mend that the Respondent be ordered to rescind its un-lawfulmodification of the collective-bargaining agree-ment by withdrawing its offer of Health MaintenanceOrganization benefits as an alternative to the existingmedical benefits under the contract.It is the Board's established policy not to require re-scission of an unlawful wage increase previously granted,because of the injury thereby sustained by employees. MARTIN MARIETTA ENERGY '177European Parts Exchange,supra, 270 NLRB at 1245. In-asmuch as some of the Respondent's employees mayhave accepted the new medical plan being administeredby third-party healthmaintenance organizations, andabrupt termination of said plans might similarly be injuri-ous to said employees, I shall recommend that nothing inthe Order be construed to require the Respondent to ter-minate any such existing individual plan. However, theevidence shows that such plans have coverage for a spe-cific period of time, with employee option thereafter tochange to another plan. The rescission order recom-mended shall apply to any subsequent renewal of thenew plan, absent the Respondent's compliance with itscontractual obligation to obtain the written consent ofthe aforesaid labor organization.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed24dix."2$ Copies of the notice, on forms provided by theRegional Director for Region 10, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonablesteps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.25 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ORDERThe Respondents, Martin Marietta Energy Systems,Oak Ridge, Tennessee, its officers; agents, successors,and assigns, shall1.Cease and desist from(a)Offering or implementing new health benefit pro-grams which offer benefits otherwise covered by its ex-isting collective-bargaining agreement with Oil, Chemi-cal and Atomic Workers International Union, Local 3-288, without the written consent of said labor organiza-tion.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the rights guaran-teed then by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the, Act.(a)Rescind its offer of a' Health Maintenance Organi-zation plan made available to employees in the unit de-scribed above, absent the written consent thereto by theabove-name labor organization, provided that nothingshall be construed so as to require the Respondent to re-scind an already existing individual plan prior the end ofthe period when it expires according to its terms.(b) Post at its Oak Ridge, Tennessee, Gaseous Diffu-sion plant, copies of the attached notice marked "Appen-24 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT offer or implement any new health ben-efit plan which offers 'benefits otherwise covered by ourexistingcollective-bargaining agreement with Oil, Chem-ical and Atomic Workers International Union, Local 3-288, without the written consent of said labororganiza-tion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the rightsguaranteed them by Section 7 of the Act.WE WILL rescind our prior offer and implementationof a new health benefit plan and will not renew it with-out the written consent of the aforesaid Union, exceptthatwe will not interfere with any existing individualplans for the period of their existing coverage as speci-fied in the said plans.MARTIN MARIETTA ENERGY SYSTEMS